  Case 20-18089 Doc 21 Filed 11/19/20 Entered 11/19/20 10:01:37 Desc Main
     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                               Document Page 1 of 1
RE: TINA AOFOLAJU                                                 ) Case No. 20 B 18089
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER

                                                     NOTICE OF MOTION

   TINA AOFOLAJU                                                                   DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
   4423 N SHERIDAN RD #506
   CHICAGO, IL 60640

   Please take notice that on December 16, 2020 at 11:00 am., I will appear before the Honorable Judge
   JACK B SCHMETTERER or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard electronically using AT&T Teleconference.
   No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must
   call this toll-free number: 1-877-336-1839. Then enter access code 3900709 followed by the pound (#)
   sign.

   If you object to this motion and want it called on the presentment date above, you must file a Notice of
   Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
   motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
   the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on
   November 19, 2020.

                                                                                                      /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On October 01, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:


   Provide 2018 and 2019 tax returns and all required pay advices, amend Schedule I to prorate tax return if
   applicable and amend Plan as follows: Part 2.3 insert tax return language and Part 3.3 increase amount of
   Exterer's claim as per its proof of claim and Part 8 to increase Exterer's adequate protection payment ot
   $103.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
                                                                                    /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
